CREAMER, Attorney General,
We have carefully reviewed your request for a formal opinion, dated January 18, 1972, and the questions which are raised in the various attachments to your *797letter. These questions relate to the effect of the Act of November 1, 1971 (no. 113), on the salaries of county officials in view of the proscription of article III, sec. 27, of the Pennsylvania Constitution; and how that act. affects county officials who received fees which they may now no longer retain under section 12(b) of the act. Additionally, a question is raised under the Act of November 25, 1970, P. L. 767, 72 PS §3287, as to whether any recorders of deeds are entitled to retain the commission allowed for the sale of stamps under the Pennsylvania Realty Transfer Tax Act or whether the Department of Revenue may require the commissions to be turned over to the counties.
The latter question is the only question which seems to relate to the conduct of your Department’s affairs or the performance of your official duties, and is therefore the question which we will address ourselves to in this opinion.
The Act of November 25, 1970, provides that a commission is to be allowed to each county for the sale of stamps equal to one percent, or $250, whichever is greater. Recorders of deeds elected or appointed after the November 1969 elections are required to pay the commission to the general fund of the county. Your duty, therefore, is merely to allow the recorder of deeds to deduct the commission from the amount he remits to your department. It is his duty to remit the commission to the county and you have no duty to determine to whom it belongs. Any disputes regarding the ultimate disposition of the commissions will be for the counties and recorders of deeds to resolve.
If thére are other questions concerning these statutes which involve your department’s activities, or conduct of its affairs, or the performance of your official duties, we will be happy to answer them.